DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the current drawings do not clearly show all features of the invention and make it difficult to understand relationships of different structural elements. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES

Replacement Drawing Sheets
Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.
Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets
A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections
Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 
If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Specification
The disclosure is objected to because of the following informalities: 
The Background Prior Art table provides redundant information due to the Description of prior art.  
Appropriate correction is required.
The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is not 1.5 or double spaced.  Correction is required.  See MPEP § 608.01(b)

Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Electronic Filing System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Regarding Claim 1, the claim states “pencil sharpener, mini vacuum/blower, rubbery eraser, and storage area” rather than “a pencil sharpener, a mini vacuum/blower, a rubbery eraser, and a storage area”.
Regarding Claim 8, the claim has a minor spelling error “empting” rather than emptying.
Regarding Claim 1-10, all are missing periods “.” at the end of each claim.
Appropriate correction is required.

The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 5 states "permanently fixed".  For purpose of examination, examiner will interpret the limitation as “fixed”. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claim 1 recites the limitation “including but not limited to”.  The language of the claim renders the term indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, regards the invention.  It is unclear to the examiner if applicant is positively claiming the pencil sharpener, mini vacuum/blower, rubbery eraser, and storage erase.  If applicant intended to claim “a device or tool including at least a pencil sharpener, a mini vacuum/blower, a rubbery eraser, or a storage area”, the current claim language does not positively claim these limitations.  For purpose of examination, examiner will interpret the claim as “with each container housing a device or tool at least a pencil sharpener, a mini vacuum/blower, a rubbery eraser, or a storage area”.
Claim 2 recites the limitation “small bag”.  The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the term small.  
Claim 2 further recites the limitation “could be carried”.  The term “could be” of the claim renders the term indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, regards the invention.   If applicant intended to claim “capable of being carried”, the current claim language does not positively claim these limitations. 
Claim 2 recites the limitation “containers”, “a regular bag”, and “small bag”.  There is insufficient antecedent basis for this limitation of the claim.  For purpose of examination, examiner interprets the claim as “the divided containers”, “a regular pocket”, and “a small bag”
Claim 2 recites “that fits each other”.  This claim limitation is not defined by claim 2 and examiner is unclear if the containers fit into one another in a compact size or if the total size of the container is a compact size.  For purpose of examination, examiner interprets the claim as the total size of the containers is a compact size that could be carried in a regular pocket or small bag. 
Claim 6 recites the limitation “the mini vacuum/blower” and “cap”.  There is insufficient antecedent basis for this limitation of the claim. 
Claim 8 recites the limitation “the mini vacuum/blower”.  There is insufficient antecedent basis for this limitation of the claim. 
Claims 2-10 recites the limitation "a handheld apparatus".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear to the examiner if applicant is referencing to the handheld apparatus presented in Claim 1 or if applicant is introducing a new handheld apparatus.  If applicant intends to reference the handheld apparatus of claim 1, applicant should state “the handheld apparatus”.  For purpose of examination examiner, will interpret the claim as “the handheld apparatus of claim 1”.
Further Claims 2-10 recites the limitation “wherein said”.   The language of the claim renders the term indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, regards the invention.  It is unclear to the examiner if applicant is referring to the handheld apparatus or another structure of the claims.  For purpose of examination examiner, will interpret the claim as “wherein said handheld apparatus”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Steffen (2003/0208874).  Although the prior art applied may not look exactly like applicant’s instant application,  the prior art applied reads on the claim language. 
Regarding Claim 1, Steffen teaches a handheld apparatus (Ref. 20, Fig. 1, [0024]) with a structure (Ref. 22, Fig. 1, [0024]) comprising one or more divided containers (Ref. 72&126, Fig. 8, [0030]) with each container housing a device or tool [0029] including but not limited to: pencil sharpener, mini vacuum/blower, rubbery eraser, and storage area ([0029] describes a various tools and a vacuum being disposed within the container)

Regarding Claim 3, Steffen teaches the limitations of claim 1, as described above, and further teaches wherein said is of a cylinder shape or other shapes (Fig. 1 shows a rectangular shape) that can be carried and operated with ease ([0006], The language “can be” renders the limitations as intended use. Thereby, the art applied is capable of performing the intended limitation of being carried and operated with ease).   

Regarding Claim 6, Steffen teaches the limitations of claim 1, as described above, and further teaches wherein said includes a hose of the mini vacuum/blower (Ref. 90, Fig. 7, [0033]) that can be folded or retracted for cap (Ref. 26, Fig. 7, [0024]) to close (Fig. 7 shows the hose folded to allow the cap top close, The language “can be” renders the limitations as intended use. Thereby, the art applied is capable of performing the intended limitation of being folded or retracted). 

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anderson (6,021,891).  Although the prior art applied may not look exactly like applicant’s instant application,  the prior art applied reads on the claim language.
Regarding Claim 1, Anderson teaches a handheld apparatus (Ref. 10, Fig. 2, [Col. 2, Line 26-27]) with a structure comprising one or more divided containers (Ref. 24, Fig. 2, [Col. 2, Line 42]) with each container housing a device or tool (Fig. 2, [Col. 2, Line 45-47]) including but not limited to: pencil sharpener, mini vacuum/blower, rubbery eraser, and storage area ([Col. 2, Line 45-47] describe different tools or devices that can be stored within the containers).

Regarding Claim 3, Anderson teaches the limitations of claim 1, as described above, and further teaches wherein said is of a cylinder shape or other shapes (Fig. 1 shows a rectangular shape) that can be carried and operated with ease (The language “can be” renders the limitations as intended use. Thereby, the art applied is capable of performing the intended limitation of being carried and operated with ease).    

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 4 and 10 is rejected under 35 U.S.C. 103 as being unpatentable over Steffen (2003/0208874).  Although the prior art applied may not look exactly like applicant’s instant application,  the prior art applied reads on the claim language.
Regarding Claim 4, Steffen teaches the limitations of claim 1, as described above, and further teaches wherein said include removable caps for both ends (Ref. 206 & 26, Fig. 7)  to cover the container(s) (Fig. 7).  Figure 7 shows the floor of the tray as a cap (Ref. 206) for the bottom container(Ref. 126) and the lid (Ref. 26) as a cap for the top of the upper container (Ref. 72).  By having the lid and bottom of the tray act as caps, they are removable caps for both ends of the top and bottom of the containers.  Therefore, one of ordinary skill in the art before the effective filing date would be able to configure the caps for both ends to cover the containers. 

Regarding Claim 10, Steffen teaches the limitations of claim 1, as described above, the claim language recites “wherein said can be built with 3D printer”.  The claim describes a product by process claim and therefore this limitation is not given any weight.  The language “can be” renders the limitations as intended use. Thereby, the art applied is capable of being built with a 3D printer.  Therefore, no rejection is needed at this time as there are no structure claims. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steffen as applied to claims 1, 3, and 6 above, and further in view of Reed (2010/0088843).  Although the prior art applied may not look exactly like applicant’s instant application,  the combination of prior arts applied reads on the claim language.
Regarding Claim 7, Steffen teaches the limitations of claim 1, as described above, and further teaches wherein said includes a mini vacuum/blower (Ref. 70, Fig. 7, [0029]).
Steffen teaches the vacuum powered by electricity but fails to explicitly teach a battery to power the vacuum.  Reed teaches a battery system that can be used for handheld vacuums and can be considered analogous art because it is within the same field of endeavor.  Reed teaches a vacuum can be powered by battery (Ref. 50, Fig. 2, [0048]), either chargeable or non-rechargeable (Ref. 30, Fig. 1, [0047], The language “can be” renders the limitations as intended use. Thereby, the art applied is capable of performing the intended limitation).  Therefore, one of ordinary skill in the art before the effective filing date would be able to modify the vacuum, as taught by Steffen, 

Claim 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steffen as applied to claims 1, 3, and 6 above, and further in view of Ell (1,965,765).
Regarding Claim 8, Steffen teaches the limitations of claim 1, as described above, and further teaches wherein said includes a container (Ref. 126, Fig. 7, [0042]) that houses the vacuum/blower motor (Ref. 140, Fig. 7, [0045]) and fan (Ref. 142, Fig. 7, [0045]).  Steffen fails to explicitly teach a screw-on cap for ease of emptying the crumbs and small objects.  Ell teaches a vacuum with a container with a screw-on cap and can be considered analogous art because it is within the same field of endeavor.  Ell teaches a screw-on cap (Ref. 15, Fig. 1, [pg. 1 Line 102-104]) for ease of emptying the crumbs and small objects ([pg. 1, Line 97-100]). Ell teaches the screw on cap to the dust container to help in emptying any debris from the vacuum.  This prevents the debris from escaping while giving easy access to empty any debris.  Therefore, one of ordinary skill in the art would be able to configure the vacuum and storage, as taught by Steffen, with a screw-on cap, as taught by Ell, to improve encapsulation of dirt and debris while having easy access to remove the excess. 

Regarding claim 9, Steffen teaches the limitations of claim 1, as described above, but fails to teach a container with a screw on cap.   Ell teaches a vacuum with a container with a screw-on cap and can be considered analogous art because it is within the same field of endeavor.  Ell further teaches a container (Ref. 35, fig. 1, [pg. 1 Line 75]) that functions as a storage (Fig. 1 shows a storage for dust and debris) with a screw-on cap (Ref. 15, Fig. 1, [pg. 1 Line 102-104]).   Therefore, one of ordinary skill in the art would be able to configure the handheld accessory, as taught by Steffen, with the storage container with a screw-on cap, as taught by Ell, to improve encapsulation of dirt and debris while having easy access to remove the excess. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (6,021,891) as applied to claims 1 and 3 above, and further in view of Hansen (2008/0245829).  Although the prior art applied may not look exactly like applicant’s instant application,  the combination of prior arts applied reads on the claim language.
Regarding Claim 2, Anderson teaches the limitations of claim 1, as described above, but fails to teach the containers that fits each other in a compact size that could be carried in a regular pocket or small bag.  Hansen teaches a bag that can carry pencil cases and can be considered analogous art because it is reasonable pertinent to the problem faced by the inventor to have portable storage.  Hansen further teaches the idea of a pencil case fitting into small bags such as backpacks [0021].  Hansen teaches wherein said includes containers that fits each other in a compact size that could be carried in regular pocket or small bag [0021] and it can be operated single handedly (The language “can be” renders the limitations as intended use. Thereby, the art applied is capable of performing the intended limitation of being operated single handedly).  Therefore, one of ordinary skill in the art before the effective filing date would be able to configure the container, as taught by Anderson, to fit within the small bag, as taught by Hansen, to provide easier transportation of various containers.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson as applied to claims 1 and 3 above, and further in view of Steffen (2003/0208874)
Regarding Claim 5, Anderson teaches the limitations of claim 1, as described above, and further teaches 1 wherein said includes a pencil sharpener (Ref. 30, Fig. 3, [Col. 2, Line 48]) which is permanently fixed in one of the containers (Anderson teaches the pencil sharpener is permanently fixed within a tray in a rectangular housing with storage containers).  Anderson teaches a square shaped containers for holding various tools but fails to explicitly teach a mini vacuum/blower.  Steffen teaches a container with various tools and can be considered analogous art because it is reasonably pertinent to the problem faced by the inventor to store and hold tools.  Steffen further teaches a mini vacuum/blower (Ref. 90, Fig. 7, [0033]) which is permanently fixed in one of the containers (fig. 7).  Therefore, one of ordinary skill in the art before the effective filing date would be able to configure the handheld apparatus, as taught by Anderson, with a mini vacuum, as taught by Steffen, to provide more functionality by allowing 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lyman (4,554,700), Sunagawa (4,955,105), Wareham (5,247,719), Annis (2002/0170935), Chernoff (7,513,007), and Tomasiak (2010/0139032) teach vacuum cleaners with storage departments and can be considered analogous art  because it is within the same field of endeavor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723